FARMER, Judge,
dissenting.
I dissent from the imposition of sentence, upon revocation of community control for this 1991 conviction, requiring defendant to register as a sexual predator and to submit a DNA sample. The statute requiring registration as a sexual predator and the submission of a DNA sample for sex offenses was first adopted in 1993 and applied only to offenses committed on or after October 1, 1993. See Ch. 93-277, Laws of Fla. The Constitution prohibits the legislature from adding new forms of punishment after the crime has already been committed. Tooley v. State, 675 So.2d 984, 986 (Fla. 5th DCA 1996) (“[Under] the Ex Post Facto constitutional provisions, the Legislature cannot enact a law which imposes ... additional or greater punishment than that then prescribed. Weaver v. Graham, 450 U.S. 24, 101 S.Ct. 960, 67 L.Ed.2d 17 (1981).”).